Case 1:20-cv-08159-GBD Document 52 Filed 03/25/21 Page 1 of 1

preanannneroes mopman nt ME ENT Steven R. Fairchild

nme a : Member

ie ve ‘ T 703-994-0193

ba EBL. steve@fairchildlegal.com
3

Fairchild Law, LLC
292 Powers Street, 1B

    

 

 

: . Brooklyn, NY 11211

4 c r" are

3 TE ay : : -
March 9, 2021 ie la MAD Sees
By Electronic Filing SO,ORDERED:

a * (

Hon. George B. Daniels freed e B. Dan
United States Courthouse George B. Daniels, U.S.DJ.

40 Foley Square

, {
New York, NY 10007 Dated: MAR 2 5 2021

RE: Investment Science LLC v. Oath Holdings, Inc., 1-20-cv-08159 (GBD)
Request to File Under Seal

Dear Judge Daniels,

{ represent Investment Science LLC, the Plaintiff in the above-referenced litigation.

This letter is to request the filing the Opposition to Defendant’s Motion to Dismiss under
seal. This documents refers to numerous Confidential and Proprietary information. owned by

Investment Science, and previously filed under seal.

Counsel for Defendant Oath Holdings had already agreed to a Stipulated Protective Order
(as Dkt 28) and endorsed by this Court (as Dkt 34).

Respectfully submitted,

/s/ Steven R. Fairchild
Member

ce: All recipients of ECF

 

 
